 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 PHILLIP MORENO,                                          Case No.: 2:19-cv-02166-APG-EJY

 4          Plaintiff                                     Order Transferring Case to Unofficial
                                                                   Northern Division
 5 v.

 6 WILLIAM GITTERE, et al.,

 7          Defendants

 8         Plaintiff Phillip Moreno is in custody at Ely State Prison. He filed this civil rights action

 9 in the unofficial southern division of the court, but he is proceeding pro se and he is incarcerated

10 in the unofficial northern division of the court. Under Local Rule LR IA 1-8(a), a pro se inmate

11 must proceed in the unofficial division of the court in which the inmate is held when the matter is

12 commenced.

13         I THEREFORE ORDER this action to be transferred to the unofficial northern division

14 of this court for all further proceedings. The clerk of the court shall transfer and reopen this

15 matter as a new action under a new docket number in the northern division, and the action under

16 this docket number shall be closed, without prejudice to Mr. Moreno regarding any federal

17 limitation period and filing fee.

18         DATED this 7th day of January, 2020.

19

20
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
21

22

23
